Citation Nr: 1440289	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-49 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left knee degenerative joint disease.

3.  Entitlement to service connection for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran and Spouse)



ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1977 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied service connection for a low back disability, left knee degenerative joint disease, and right knee degenerative joint disease.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in a Video Board hearing; a transcript of the hearing has been associated with the record.  The Board has reviewed both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current low back disability and bilateral knee pain are due to traumas experienced during active service.  Specifically, the Veteran testified that in 1977 he was in a jeep accident where he landed on his knees and ran his back against a pole, could not get up, and was sent to a hospital.  He also reported that in 1979 as he prepared for a 25 mile road march carrying equipment, he bent to pick up a weapon, heard a loud pop, and felt excruciating pain in his low back which radiated to his legs, knees, and feet.  The Veteran further reported that from 1979 to 1988 he taught repelling in full gear, which involved repeated jolts and pressure.  The Veteran testified in a July 2014 Video Board hearing that he experienced pain in his back and knees throughout service and since service separation.

Service treatment records indicate the Veteran was treated for a knee injury after an 
August 1977 jeep accident and treated for left knee pain in September 1979.  Service treatment records also indicate that the Veteran did not have any back or knee complaints or symptoms in July 1985 or at his service separation examination in November 1987.

In February 2008, a private chiropractor (B.O.) provided a letter in which he diagnosed the Veteran with lumbar degenerative disc disease and degenerative joint disease and opined that the Veteran's current low back disability was due to active service.  The private chiropractor, however, did not provide a rationale for this opinion.  In July 2014, the Veteran also testified that the private chiropractor had recorded the Veteran's history as reported by him and reviewed X-ray studies, but had not reviewed the Veteran's service treatment records before providing the opinion.

In April 2007 and March 2008, a VA physician (A.R.) opined that it was "as likely as possible" that lifting a lot of material weights and baggage on road marches, as reported by the Veteran, could have caused the Veteran's back pain.  The VA physician did not provide a rationale for this opinion or indicate that he had reviewed the Veteran's service treatment records.  The Board notes that April 2007 VA treatment records also show the Veteran worked construction and odd jobs after service separation, which the VA physician did not address in providing an opinion.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2).  The United States Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83.

In this case, the record shows current diagnoses for the low back, lay evidence of trauma to the back during service, and the suggestion of a nexus between the Veteran's current back disability and active service.  See McClendon at 83; 38 U.S.C.A. § 5103A(d)(2).  The Board also finds the Veteran's lay statements regarding trauma to his knees during service, read in conjunction with the service treatment records showing complaints of and treatment for the knees, indicates the Veteran's current knee symptoms may be related to active service.  As such, the Board finds that remand is necessary to provide the Veteran with VA examinations of the lumbar spine and knees.

Accordingly, the case is REMANDED for the following action:

1. Obtain any records from the Topeka VAMC regarding low back treatment, to include physical therapy, from 1988 to the present (the Veteran testified that he recalled seeking treatment after discharge in 1988 at that facility).

2. Obtain any pertinent, outstanding VA treatment records, since 2014, from the Augusta VAMC and the Dublin VAMC regarding a low back disability, and left and right knee disabilities, and associate them with the record.

3. Then, schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of any low back, left knee, and/or right knee disability diagnosed.  The claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.

Then, the VA examiner should provide opinions as to the following: 

a. Whether, based on the available evidence of record, it is at least as likely as not that any low back disability diagnosed was incurred in or is otherwise related to active service?

b. Whether, based on the available evidence of record, it is at least as likely as not that any left knee disability diagnosed was incurred in or is otherwise related to active service?

c. Whether, based on the available evidence of record, it is at least as likely as not that any right knee disability diagnosed was incurred in or is otherwise related to active service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinions with references to the evidence of record.  The examiner should specifically address:

a. the Veteran's lay statements that he injured his back and knees in an August 1977 jeep accident, repeated jolts and pressure from repelling in full gear from 1979-1988 caused his current disabilities, and that he injured his back in 1979 preparing for a road march when he bent to pick up a weapon;

b. the service treatment records showing treatment for a knee injury after an August 1977 jeep accident, treatment for left knee pain in September 1979, and a November 1987 separation examination;

c. April 2007 VA treatment notes reporting the Veteran worked construction and odd jobs after service separation;

d. an April 2007 VA X-ray report of the right knee;

e. a June 2007 VA treatment note by the Chief of Physical Medicine & Rehabilitation Service (A.R.) indicating that active service activities, as reported by the Veteran, may have caused his current back pain; 

f. a February 2008 letter from a private chiropractor (B.O.) connecting the Veteran's current low back disability to active service; and,

g. an April 2011 VA treatment note showing an assessment of lumbar degenerative joint disease (DJD) with left lower extremity radiculopathy.

4. After all development has been completed, the AOJ should readjudicate the issues of service connection for a low back disability, a left knee disability, and a right knee disability.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a supplemental statement of the case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



